Citation Nr: 0714016	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-21 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for cerebrovascular accident.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for left side paralysis, to include as secondary 
to cerebrovascular accident.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for coronary artery disease.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for gastric ulcer.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus type II, to include as 
secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969, and again from December 1970 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California that reopened the claims of entitlement to service 
connection for cerebrovascular accident, left side paralysis, 
coronary artery disease, and gastric ulcer, based on new and 
material evidence, but denied each of the claims on the 
merits.  The RO also denied the veteran's application to 
reopen the veteran's claim of entitlement to service 
connection for diabetes mellitus type II, as secondary to 
Agent Orange exposure.  The veteran perfected a timely appeal 
of these determinations to the Board. 

Although the RO has reopened four of the five claims, based 
on having received new and material evidence, the Board, in 
the first instance, must still rule on this same matter.  The 
Board has a jurisdictional responsibility to consider whether 
it was proper for the claims to be reopened; and there is no 
prejudice to the veteran's ability to present his case when 
the Board addresses the issue of reopening rather than 
addressing the reopened claim on the merits.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 1380 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board 
has rephrased and considered the veteran's claims as an 
attempt to reopen finally decided claims, which requires the 
submission of new and material evidence as prescribed by 
38 U.S.C.A. § 5108 (West 2002).

The veteran testified at a May 2006 Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
these proceedings has been associated with the veteran's 
claims file.

The issue of entitlement to service connection for gastric 
ulcer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
cerebrovascular accident, left side paralysis, coronary 
artery disease, gastric ulcer, and diabetes mellitus type II; 
the RO notified the veteran of its decision and of his 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.

2.  Evidence added to the record since the November 2001 
rating decision is not cumulative or redundant, and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the each of the claims for service connection.

3.  The evidence of record does not demonstrate that the 
veteran's residuals of cerebrovascular accident, left side 
paralysis, or coronary artery disease developed during 
service or within one year after service.

4.  The evidence of record does not establish that the 
veteran served in or traveled to or through Vietnam during 
his period of active service.

5.  The evidence of record does not demonstrate that the 
veteran's mellitus type II developed during service or within 
one year of service.

CONCLUSIONS OF LAW

1.  Subsequent to the final November 2001 rating decision, 
new and material evidence has been received to reopen the 
claims of service connection for cerebrovascular accident, 
left side paralysis, coronary artery disease, gastric ulcer, 
and diabetes mellitus type II.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Residuals of cerebrovascular accident, left side 
paralysis, coronary artery disease, and diabetes mellitus 
type II, were not incurred in or aggravated by active 
military service, and these conditions may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2003 and May 2006, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran was also generally informed 
that he should send to VA evidence in his possession that 
pertains to the claims and advised of the basic law and 
regulations governing the claims, the cumulative information 
and evidence previously provided to VA (or obtained by VA on 
the veteran's behalf), and provided the basis for the 
decisions regarding the claims.  The veteran was provided 
with adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claims, and he was informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on his 
behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, extensive service personnel records, post-service 
treatment records, responses from the NPRC regarding service 
in Vietnam, a VA examination for pension purposes, and 
statements submitted by the veteran in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the November 
2001 RO decision denying the veteran's service connection for 
the veteran's claims includes numerous private and VA medical 
records, the veteran's service personnel records, the 
veteran's testimony before the Board in May 2006, and 
statements of the veteran and his representative in support 
of the claim.

Of particular significance are the medical records and the 
veteran's testimony before the Board.  The medical records 
indicate that the veteran has been diagnosed with chest pain 
and possible coronary artery disease in various treatment 
notes dating from 1992 to 2003.  The treatment records also 
indicate that the veteran suffered a history of three 
cerebrovascular accidents in 1971, 1974, and 1981, and the 
veteran testified that he suffers left side paralysis due to 
these strokes.  The treatment records also indicate that the 
veteran was diagnosed with gastric ulcers and peptic ulcer 
disease in December 1986 and March 1992, respectively.  And 
the record indicates that the veteran currently has diabetes 
mellitus type II dating from 1981.  In this regard, the 
veteran testified before the Board that he was in-country in 
Vietnam during his service as part of his aircraft repair 
duties.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the November 2001 RO 
decision denying service connection for the veteran's 
conditions and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen his 
claims of entitlement to service connection are reopened.

III.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic diseases, such as coronary artery 
disease, ulcers, and diabetes mellitus, a presumption of 
service connection arises if the disease is manifested to a 
degree of 10 percent within a year following discharge from 
service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Cerebrovascular Accident, Left Side Paralysis, and 
Coronary Artery Disease.

In this case, the veteran has been diagnosed at various times 
since service with chest pain, possible coronary artery 
disease, history of cerebrovascular accidents and residuals.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's  
disabilities are related to a disease or injury in service.  

In this case, a review of the veteran's service records does 
not reveal any complaints of or treatment for the 
aforementioned conditions in service.  There is also no 
indication that the veteran was treated for any of these 
conditions, with the possible exception of a cerebrovascular 
accident, within one year of service.  The veteran's 
discharge examination dated in February 1969 indicates that 
the veteran was normal in all respects, with the exception of 
estropia right eye.  A separate discharge examination, dated 
in July 1971, also indicates that the veteran was normal in 
all respects, with the exception of enucleated tonsils, 
scars, and a note to see psychiatric evaluation.  The 
veteran's medical history dated in July 1971 also indicates 
that the veteran was normal in all respects, with a few 
unrelated exceptions.  The veteran was discharged from his 
second period of active duty for unsuitability, effective in 
October 1971.

After service, the veteran's medical records indicate that 
the veteran is noted to have a history of cerebrovascular 
accidents in 1971, 1974, and 1981.  The medical records also 
indicate possible diagnoses of coronary artery disease in 
December 1993 and March 1992, with diagnoses of hypertension 
at those times.  An October 2003 treatment note indicted 
chest pain, uncertain etiology, and history of MI and current 
angina.  Testing done at that time, however, indicated no 
significant arrhythmia, no ischemic ST segment response, 
normal myocardial perfusion study, and normal left 
ventricular wall motion study.  At the May 2006 Board 
hearing, the veteran testified to left side paralysis 
resulting from his cerebrovascular accidents.  In none of the 
veteran's medical records, however, is there any indication 
that these conditions started in or are related to the 
veteran's service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the foregoing conditions are 
related to service.  The veteran's service medical records 
are silent regarding complaints of or treatment for these 
conditions in service.  And with the exception of the 
veteran's history of a cerebrovascular accident in 1971, 
there is no indication that the veteran had or sought 
treatment for these conditions within one year of service.  
With regard to the noted history of a cerebrovascular 
accident in 1971, the Board notes that there is no original 
record of this stroke, only a notation of history of 
cerebrovascular accident in 1971.  And, as noted above, at 
the time of the veteran's discharge in October 1971, there is 
no indication of a cerebrovascular accident in service.

Here, the Board notes that the veteran has not been afforded 
a VA examination in order to address whether the veteran has 
any of the conditions mentioned above and, if so, whether 
such disability is related to his service.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent, and the veteran is required to show some 
causal connection between his disability and his military 
service.  Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 
2003).  A disability alone is not enough.  Id.  

In this case, the record contains no medical evidence 
indicating that any such conditions are related to the 
veteran's active duty service.  38 C.F.R. § 3.159(c)(4) 
(2002); see also Wells v. Principi, 326 F.3d 1381 (2003); 
Charles v. Principi, 16 Vet. App. 375 (2002).  The Board 
therefore concludes that a VA examination of the veteran is 
not necessary in this case.

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a layperson, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The medical evidence is against a finding linking residuals 
of cerebrovascular accident, left side paralysis, or coronary 
artery disease with his active duty service.  Accordingly, 
entitlement to service connection for these disabilities must 
therefore be denied.  




B.  Diabetes Mellitus Type II

The veteran next contends that service connection is 
warranted to diabetes mellitus type II, to include as 
secondary to service-connected diabetes mellitus.  

Here, the Board notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to Agent Orange during that service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, presumptive service connection for numerous 
diseases, will be established even though there is no record 
of such disease during service.  Id.; 38 C.F.R. § 3.309(e).  
Diabetes mellitus is considered a presumptive disease for 
these purposes.  Id.  

In this case, it is clear that the veteran has been diagnosed 
as having diabetes mellitus.  Therefore, the Board will focus 
its discussion on evidence that concerns whether the 
veteran's condition is related to his military service or had 
its onset during her period of active duty or within one year 
of discharge.  

In this regard, the Board finds that the claims folder 
contains no medical evidence to suggest that the veteran's 
diabetes mellitus developed while the veteran was serving on 
active duty or within one year thereafter, and the veteran 
has not contended otherwise.  Instead, the evidence shows 
that the veteran's diabetes mellitus was first demonstrated 
at the earliest in 1981, approximately 10 years after the 
veteran's separation from service.    

Service connection for diabetes mellitus is also not 
available on a presumptive basis.  In this regard, the Board 
notes the veteran was discharged from service in October 
1971.  Pursuant to 38 C.F.R. § 3.2(f) the Vietnam era is 
defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and from August 5, 
1964 to May 7, 1975, in all other cases.  The veteran is 
therefore a "Vietnam-era veteran" for these purposes.  
Without service in the country of Vietnam, however, the 
veteran will not be presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116.  And without exposure, service 
connection for diabetes mellitus, on a presumptive basis as 
secondary to exposure to Agent Orange, is not warranted.  

The evidence in this case shows that, while the veteran did 
have foreign service experience during his time on active 
duty, this time was spent in Taiwan, not in Vietnam.  In this 
regard, the Board notes that the veteran testified and 
submitted lay statements indicating that he spent time in 
Vietnam as part of his duties as an aircraft propeller 
repairman.  The veteran's extensive service personnel 
records, however, do not indicate any assignments or travel 
in or through Vietnam, and only indicate one TDY, to Carswell 
Air Force Base in Texas.  In addition, the NPRC was not able 
to verify any service in Vietnam.  For this reason also, 
service connection for diabetes mellitus is not warranted. 


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for cerebrovascular 
accident, left side paralysis, coronary artery disease, 
gastric ulcer, and diabetes mellitus type II, are reopened; 
the appeal is granted to this extent only.

Entitlement to service connection for cerebrovascular 
accident is denied.

Entitlement to service connection for left side paralysis is 
denied.

Entitlement to service connection for coronary artery 
disease.

Entitlement to service connection for diabetes mellitus type 
II is denied.




REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the veteran was diagnosed in December 1986 with 
gastric ulcer, hematemesis, in February 1987 with healing of 
previously described gastric ulcer, in March 1992 with 
history of peptic ulcer disease, and in December 1993 with 
peptic ulcer disease - no active ulcers.  In addition, the 
veteran's service medical records indicate that the veteran 
was seen in September 1968 and given an impression of "viral 
gastroeneteris, peptic ulcer?" and on the veteran's July 
1971 medical history, the veteran noted "frequent 
indigestion."  The veteran, however, has not been afforded a 
VA examination to determine if the veteran has a current 
gastric ulcer condition, and if so, whither such condition is 
related to his active duty service. 

The Board therefore concludes that this matter should be 
remanded.  In this case, a VA examination is warranted to 
determine whether the veteran suffers from a current ulcer 
condition and it so, to determine if such condition is 
related to or had its onset during service or within one year 
of service.  See 38 U.S.C.A § 5103A (West 2002 & Supp. 2002); 
38 C.F.R. § 3.159(c)(4) (2006).

Prior to affording the veteran a pertinent VA examination, 
the RO should give the veteran an opportunity to submit all 
the relevant records that have not yet been associated with 
the veteran's claims file.  In this regard, the Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The Board notes that, pursuant to the VCAA, VA 
must obtain any outstanding VA and private medical records.  
See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2002).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for any gastric ulcer condition.  The aid 
of the veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for an 
appropriate VA examination in order to 
determine if the veteran currently has an 
ulcer condition and if so, to determine 
the etiology of any such condition found 
to be present.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
gastric ulcer condition found to be 
present.  All necessary tests should be 
conducted, and the examiner must specify 
any diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that any ulcer condition is related 
to or had its onset in service, or within 
one year of service.  In this regard, the 
examiner is asked to comment on a 
September 1968 treatment note indicating 
possible peptic ulcer in service. If the 
examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


